Citation Nr: 0316584	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  94-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently rated 10 percent 
disabling.  

2.  Entitlement to an effective date, earlier than May 30, 
1995, for the assignment of an increased (compensable) 
evaluation of 10 percent for chondromalacia patella of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The RO denied entitlement to service connection for neck and 
low back disorders, and continued a noncompensable evaluation 
for left knee chondromalacia patella.  

In December 1993 the veteran and her husband provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In August 1995 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for chondromalacia 
patella of the left knee effective from May 30, 1995.  As a 
10 percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In August 1996 the Board, in pertinent part, remanded the 
issues of entitlement to service connection for neck and low 
back disorders to the RO for further development and 
adjudicative actions.

In May 1997 the RO, in pertinent part, granted entitlement to 
service connection for degenerative changes of the cervical 
spine with assignment of a 10 percent evaluation effective 
from September 27, 1993, and affirmed the denials of 
entitlement to service connection for neck and low back 
disorders.

The veteran relocated and jurisdiction of his claims for VA 
compensation benefits has been assumed by the RO in 
Montgomery, Alabama.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in April 2001, a transcript of 
which has been associated with the claims file.

In June 2001, the Board granted an initial evaluation of 30 
percent for degenerative changes of the cervical spine.  The 
Board remanded the remaining issues to the RO for further 
development and adjudicative action.  

In February 2003, the RO granted the claim of entitlement to 
service connection for a low back disability and affirmed the 
determinations regarding the claims for an increased rating 
for disability of the left knee and earlier effective date 
for a disability rating therefor.  As the low back claim was 
granted and further appellate action has not been initiated 
with respect to the low back claim, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b),as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); se 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter must specifically advise the 
veteran that she has a year to submit 
additional evidence.  Disabled American 
Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).


3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


